United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 21, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-40917
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

CEDRIC DWAYNE MASON,

                                     Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                     USDC No. 1:03-CR-38-1-RC-WCR
                         --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Cedric Dwayne Mason appeals the sentence imposed following

his conviction for possession with intent to distribute cocaine

base.    He contends that he should have received a reduction in

his offense level for acceptance of responsibility, even though

he was arrested for similar conduct while on bail for the instant

offense.    He also failed to comply with other terms of pretrial

release, and he had to be arrested to compel his presence at

pretrial proceedings.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-40917
                               -2-

     Mason did not carry his burden of showing that the district

court committed clear error by refusing to reduce his sentence

for acceptance of responsibility.   See United States v. Flucas,

99 F.3d 177, 180 (5th Cir. 1996).   The judgment of the district

court is AFFIRMED.